Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “ at least one fin is fins are” are striked through.  Should it be “ at least one fin is”?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “ a decking support element” in the preamble, and the claim also recites “ a decking support system” in the preamble of claim 1, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (5768850).
Chen figure 2 shows a decking support system including: a plurality of decking support elements, engageable together to form a planar decking support surface suitable to receive decking; each decking support element including: sidewalls (48) extending in a longitudinal direction, a base (41), and an upper surface(43, 432), the upper surface including a first surface (43) for supporting decking and a second surface (432) below the first surface including at least one fin (46) extending towards the first surface, wherein said at least one fin is a plurality of fins, wherein said at least one fin includes a first end attached to said second surface, and a second end which extends towards but does not reach said first surface.

Per claims 6-7, 9-10, Chen further shows each said at least one fin is separated from at least one neighboring neighboring fin by a gap, wherein said at least one fin extends in the direction of, and along the length of, said sidewalls (48), wherein said at least one fin is adapted to receive a screw spike in said gap (able to function as claimed), a decking support element for a decking support system.
Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morlya et al (2010/0175339).
Morlya et al figures 2-3 shows a decking support system (able to function as a decking system) including: a plurality of decking support elements (figure 3), engageable together to form a planar decking support surface suitable to receive decking; each decking support element including: sidewalls (104, 103) extending in a longitudinal direction, a base (101), and an upper surface(102, 107), the upper surface including a first surface (107) for supporting decking and a second surface (102) below the first surface including at least one fin (112c) extending towards the first surface, wherein said at least one fin is a plurality of fins, wherein said at least one fin includes a first end attached to said second surface, and a second end which extends towards but does not reach said first surface, wherein said second end includes sloped surfaces, wherein said second end is arrow-shaped.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (5768850) in view of Adams (9327634).
Chen shows all the claimed limitations except for said decking support elements are made from aluminum.
Adams discloses supporting element (36) made of aluminum or metal (par 16).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Chen’s structures to show the said decking support elements are made from aluminum as taught by Adams since having aluminum support would provide strength, rust resistance and light weight for the structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different support elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/29/2021